UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 FS Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 45-4585178 (State of incorporation or organization) (I.R.S. Employer Identification No.) 6920 220th Street SW, Suite 200, Mountlake Terrace, Washington (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Common Stock, par value $0.01 per share The NASDAQ Stock Market LLC (Title of each class to be so registered) (Name of each exchange on which each class is to be registered) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [] Securities Act registration statement file number to which this form relates: 333-177125 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1. Description of Registrant's Securities to be Registered. For a description of the Registrant's securities, reference is made to “Description of Capital Stock of FS Bancorp,” “Our Policy Regarding Dividends,” and “Market for the Common Stock” in the prospectus (“Prospectus”) included in the Registrant’s Pre-Effective Amendment No. 2 to the Registration Statement on Form S-1 (File Number 333-177125), which is hereby incorporated by reference.For a description of the provisions of the Registrant’s Articles of Incorporation and Bylaws that may render a change in control of the Registrant more difficult, reference is made to “Restrictions on Acquisition of FS Bancorp, Inc. and 1st Security Bank of Washington” in the Registrant’s Prospectus. Item 2. Exhibits. 1. Pre-Effective Amendment No. 2 to the Registration Statement on Form S-1 (File No. 333-177125) filed with the SEC on May 3, 2012, is hereby incorporated by reference. 2. Articles of Incorporation for FS Bancorp, Inc., filed as Exhibit 3.1 to the Registration Statement on Form S-1 (File No. 333-177125) filed with the SEC on October 3, 2011, is hereby incorporated by reference. 3. Bylaws of FS Bancorp, Inc., filed as Exhibit 3.2 to the Registration Statement on Form S-1 (File No. 333-177125) filed with the SEC on October 3, 2011, is hereby incorporated by reference. 4. Specimen Stock Certificate, filed as Exhibit 4 to the Registration Statement on Form S-1 (File No. 333-177125) filed with the SEC on October 3, 2011, is hereby incorporated by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. FS BANCORP, INC. Date: June 27, 2012 By: /s/ Joseph C. Adams Joseph C. Adams Chief Executive Officer
